Title: Mary Smith Cranch to Abigail Adams, 21 May 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My Dear Sister
      Braintree May 21 1786
     
     Is it possible that my dear Niece should really be married and the little visiting Card upon which a peice of Ribbon was wound be the only way in which my sister has thought proper to convey the pleasseing intellegence to her Friends? It is an event which almost every one hop’d, and every one I know will approve. For my Self, I most heartily congratulate you all, not only upon your acquisition but upon your escape:–can he after this delude another Family, must another unsuspecting fair one fall a victim to his vanity. I have no pity to bestow upon him unless for his folly. He means to brave it I see. He puts on such an air of indifference and gaeity as plainly show’s how much he is mortified. He is dressd out to day in his best attire even his head is comb’d. It is Sunday. I hope said he, there will be many strangers at meeting to day—for his comfort there has been mr and Mrs Story and Family. We have not chang’d one Word with him upon the subject from the first of the affair to this day. I am rejoice’d that his Letters were not lost. I knew he had abus’d me and charg’d me with things which were false. He wanted to impose upon me too and was angry that he could not and reveng’d himself by endeavouring to rob me of the affection of my dear Niece, for this I know not how to forgive him. It was quite accidental that I knew any thing about it—and now I only know in general. I hope she does not believe what he has alleg’d against me. I believe you think I have no curiosity. I have a reasonable share I assure you and wish to know much more than you have told me of the rise and progress of the sudden match in your Family. Do you know that you never mention’d the name of the Gentleman in one of your Letters to any of us nor any thing which could lead us to guess Who it was. The manner in which you spoke of coll. Humphries made us think that it was him rather than coll. Smith,–nor did we know other ways till we Saw Doctor Tufts Letter.–But oh my Sister must you leave her in Europe when you return. I cannot bear the Idea. Shall I not be a witness to the Happiness I have so often wish’d her. I must hope I shall. How much more pleasure do you feel by introducing a man of such a universally good character into your Family than one exactly opposite to it. May you always have reason to rejoce. By an expression in your Letter to Betsy I cannot help hopeing that you may soon return. Esters Letter too to her mother speaks the same thing. She says you are to return by the way of Holland, is it so? The hope of its being really so has brought a tear of joy into my eye.
     You say in one of your Letters that you have written largly to me. I have receiv’d one Letter by the January Pacquit at least it was dated January 26th Mr King sent it. One by mrs Hay one by cushing and one by Lyde as I suppose but they came in so near together that I cannot very well tell which the Letters came in. I have receiv’d the Key of the Trunk the latter is not come ashoar yet. Mr and mrs Rogers are not arriv’d in Boston. I went yesterday to see. I hope she has Letters for me, for I am not half satisfied with what I have got. They will not all make one long Letter.
     I am provok’d with young for his ill conduct about the chocalate. He promiss’d to put it into his chest. We dare not send much at one time. I am now very glad it was no more. I will send more when we can find a captain we can trust. I have no notion of giving a feast to the custom house Officers. I design to speak in Season for some nuts for you. Accep a Thousand thanks my dear Sister for your kind presents to me and my children but why my Sister have you not sent me a Bill of the Silk and apron. I feel my Self under obligations which I cannot repay. I am thankful that your sons stand in need of some of my care and attention, as it is the only way in which we can show our gratitude. They are good children and give us no unnecessary cares. I am sure I long for their vacancys to commence as much, and I believe more than they do. We have a bustling time tis true and have work enough to do to repair the damages of their late session and prepare them for the next, but the chearfulness they infuse is a full compensation for all that is done for them. Our young Folks improve fast in their musick. Two German Flutes, a violin and a harpsicord and two voices form a considerable concert. Come my Sister come and hear it. It will give you more pleasure than those scenes of Dissapation which you decribe, you must I think be heartily tir’d of them. You do perfectly right to be a witness to as many of them as you can with propriety so long as you can detest them, but I cannot bear you should leave my Niece in the midst of them: She is young and habit may render them less odious to her. Why has She not written to any of us? Her amiable Partner must not ingross all her time. He must spare her a little to her Freinds, at least long enough to tell them how happy She is. I design to write to her as soon as I am properly inform’d how to address her.
    